Name: Council Regulation (EEC) No 1620/85 of 13 June 1985 amending Regulation (EEC) No 3599/82 on temporary importation arrangements as regards the date of its implementation
 Type: Regulation
 Subject Matter: tariff policy;  construction and town planning
 Date Published: nan

 No L 155/54 Official Journal of the European Communities 14. 6 . 85 COUNCIL REGULATION (EEC) No 1620/85 of 13 June 1985 amending Regulation (EEC) No 3599/82 on temporary importation arrangements as regards the date of its implementation of the new arrangements be implemented as smoothly as possible ; whereas, therefore, it is appropriate to postpone the date of implementation of Regulation (EEC) No 3599/82 to 1 January 1986, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 34 of Regulation (EEC) No 3599/82 (4) stipulates that the Regulation shall be implemented one year after the adoption of the imple ­ menting provisions which will be adopted for Articles 7 (2), 10 (2), 20 (d), 21 (3) and 24 (2) ; whereas the said provisions were adopted by Regulation (EEC) No 1751 /84 (^ on 13 June 1984 ; whereas, in conse ­ quence, Regulation (EEC) No 3599/82 must be imple ­ mented on 13 June 1985 ; Whereas numerous difficulties have been encountered in connection with the establishment of the new arrangements introduced by Regulation (EEC) No 3599/82 ; whereas it is essential that the establishment HAS ADOPTED THIS REGULATION : Article 1 Article 34 of Regulation (EEC) No 3599/82 is hereby replaced by the following : !'Article 34 This Regulation shall enter into force on 1 January 1983. It shall be implemented on 1 January 1986. Authorizations granted pursuant to national provi ­ sions before 1 January 1986 shall be revoked no later than two years after that date if they cannot be retained On the basis of the provisions of this Regulation.' Article 2 This Regulation shall enter into force on 14 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1985 . For the Council The President G. DE MICHELIS ( ») OJ No C 117, 11 . 5 . 1985, p. 6 . (2) Opinion delivered on 12 June 1985 (not yet published in the Official Journal). (3) Opinion delivered on 29 May 1985 (not yet published in the Official Journal). (4) OJ No L 376, 31 . 12. 1982, p. 1 . 0 OJ No L 171 , 29 . 6 . 1984, p. 1 .